Citation Nr: 1135657	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-33 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for arthritis of the back, claimed as rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2008, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

This claim was previously remanded by the Board in April 2009 and again in January 2010.  In July 2011, the Board obtained an independent medical opinion, a copy of which has been provided the appellant and his representative.  

The Board notes that the issue on appeal was previously presented to the Board as entitlement to service connection for rheumatoid arthritis.  Upon further review of the record, however, the Board has recharacterized the issue on appeal, as noted on the first page of this decision.  The U.S. Court of Appeals for Veterans Claims (Court) has held that VA should consider a service connection claim broadly, to include any related disability that may reasonably be encompassed by several factors, including the claimant's description of the disorder, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2010).  


FINDING OF FACT

Competent evidence has been presented of a current diagnosis of degenerative joint disease of the cervical and lumbosacral spine which began or is related to active military service.  


CONCLUSION OF LAW

The criteria for the award of service connection for degenerative joint disease of the cervical and lumbosacral spine are met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks service connection for arthritis, claimed as rheumatoid arthritis.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

According to his service treatment records, the Veteran sought treatment on several occasions during service for joint pain, primarily of the hands and feet.  He was given a physical profile on various occasions for "arthritis with stiffness of the hands" and "inflammatory arthritis."  He was, however, without disability of the joints on his service separation examination.  

Subsequent to service, the Veteran has been diagnosed as having degenerative arthritis of the cervical and lumbosacral spine.  On VA examination in July 2009, a VA examiner noted that CT and MRI scans had confirmed moderate central canal stenosis and moderate facet hypertrophy secondary to degenerative changes of the Veteran's lumbosacral and cervical spine.  Severe stenosis was also present in the Veteran's lower lumbar spine.  The final diagnosis was of extensive degenerative joint disease of the cervical and lumbosacral spine, with radiculopathy.  

In July 2011, VA received an independent medical opinion from S.T.H., M.D., a rheumatologist at a university medical school.  Dr. H. reviewed the Veteran's medical file and determined that the record contained "no evidence of [the Veteran's] having had rheumatoid arthritis in the service or now."  Dr. H. did, however, diagnosis degenerative joint disease of the cervical and lumbosacral spine.  In the opinion of Dr. H., it was at least as likely as not that the Veteran's degenerative arthritis "began during his military service."  This determination was based in part on the doctor's observation that the Veteran had documented joint pain in service.  Affording the Veteran the full benefit of the doubt pursuant to 38 U.S.C.A. § 5107, the Board finds service connection for degenerative joint disease of the cervical and lumbosacral spine is warranted.  


ORDER

Entitlement to degenerative joint disease of the cervical and lumbosacral spine is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


